DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
As per instant Amendment, claims 1, 2, 5-7, 10, 11, 14-16, 19 and 20 have been amended; claims 1, 10 and 19 are independent claims. Claims 1-20 have been examined and are pending. This Action is made Non-Final. 
 
Response to Arguments
The rejections of Claims 1-20 under 35 U.S.C. § 112(a) are withdrawn as the claims have been amended.
The objection to the specification as failing to provide proper antecedent basis have been withdrawn as the claims have been amended. 
The nonstatutory double patenting rejection for claims 1-20 have been maintained, as applicant’s have not specified any specific arguments against the double patenting rejection. 
Applicants’ arguments with respect to claims 1-20 under 35 U.S.C. 102/103 have been fully considered but are moot in view of the new ground(s) of rejection; however, the examiner notes the following:
Applicant Argues: “For example, Harris does not appear to require characters interleaved with the password. It appears to simply provide a mechanism of allowing access when a password is not 100% correct, See Harris, Abstract, such as when there are additional characters. In contrast the present claim recites granting access based upon a determination that the entered characters "includes both of," the password and interleaved characters.”
Examiner’s Response: After further consideration as noted in the Advisory Action dated on 8/11/2022 – Harris has been re-considered and is found read on the presented amendments of “both of” as a 103 single-reference, with obviousness, based on the teachings within Harris. 
More specifically, as noted in the rejection below Harris teaches concepts of the differences may include whether the letter that was entered was shifted on the keyboard relative to where it should be, whether there was an extra letter, or whether there was a missing letter, Harris does not explicitly disclose causing access to an access-controlled resource to be granted based upon determining that the second set of characters includes both of: a first subset of characters that match the first set of characters corresponding to the stored password and in a same order and a second subset of characters that are not specified for the authentication attempt and are interleaved with the first subset of characters in an order that is not specified for the authentication attempt.
However, the examiner notes it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to realize from the teachings of Harris, see [0017] - differences may include whether the letter that was entered was shifted on the keyboard relative to where it should be, whether there was an extra letter, or whether there was a missing letter and based on [FIG. 3] – 320 – Diffs > Extra Letters to produce an embodiment including the concept of “both of” which would be obvious from the teachings of Harris.  This embodiment the includes the concept  “both of”  is taken from the teachings of Harris as Harris discloses the exact matches between letters both at the beginning and end of the word, see FIG. 3-300/310 (i.e., a first subset of characters that match the first set of characters corresponding to the stored password and in a same order) would be scored and further, based on knowledge of those of ordinary skill in the art, a solution only involving extra letters, see FIG. 3-320 can be used and scored, thus rendering the “both of” limitation obvious.  Further based on this construction of obviousness the total score (i.e., from FIG. 3) would lead to authenticating based on a specified value, see [0016].  The examiner notes such a construction is reasonable based on the teachings from [0016]-[0017] and FIG. 3.  Thus, reasonable construction reads would read on includes both of: a first subset of characters that match the first set of characters corresponding to the stored password and in a same order and a second subset of characters that are not specified for the authentication attempt and are interleaved with the first subset of characters in an order that is not specified for the authentication attempt would be rendered obvious.  Therefore the examiner finds this argument not persuasive. 









Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and dependent Claim 5 of U.S. Patent No. 11,240,227. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and dependent Claim 5 of US Patent 11,240,227 recites substantially similar subject matter, more specifically: 
A device for verifying a password entered, the device comprising: one or more hardware processors; a memory, storing instructions, which when executed, cause the one or more hardware processors to perform operations comprising: receiving a set of characters as part of an access request procedure to access an access-controlled resource; determining that no subset of the set of characters exactly matches a stored password; accessing a plurality of ordered vectors comprising ordered subsets of the stored password, the plurality of ordered vectors each having a length less than a length of the stored password; creating a plurality of check vectors based on the received set of characters, the plurality of check vectors each having a length corresponding to a length of an ordered vector of the plurality of ordered vectors, wherein each vector of the plurality of check vectors comprises a different ordered combination of the received set of characters in a same order; determining a set of distances between each respective vector of the plurality of check vectors and each of the plurality of ordered vectors; selecting a vector of the set of check vectors corresponding to a smallest distance of the set of distances; and causing access to be granted to the access-controlled resource based on a comparison of a value corresponding to the selected vector and a threshold; [Claim 5] The device of claim 1, wherein the operations further comprise: receiving a second set of characters as part of a second access request procedure to access the access-controlled resource; determining that a subset of the second set of characters exactly matches the stored password; and rejecting access based upon determining that the subset of the second set of characters exactly matches the stored password.
The examiner notes that the features emphasized above are obvious variants to that claimed in the limitations of Claims 1, 10 and 19 of the Instant Application, as more characters (i.e., Instant Application) and ordered vectors each having a length less than a length of the stored password (i.e., US Patent 11,240,227) are a matter of design choice.  
Claims 2-9, 11-18, and 20 depend from respective independent Claims 1, 10, and 19; thus they would respectfully inherit the Double Patenting rejection.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6, 8, 10, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2009/0064278 A1).

Regarding Claim 1;
Harris discloses device for authentication, the device comprising: 
one or more hardware processors (FIG. 1 and [0014]); 
a memory, storing instructions, which when executed, cause the one or more hardware processors to perform operations (FIG. 1 and [0014]) comprising: 
identifying a first set of characters corresponding to a stored password ([0015] - The computer processor operates according to the specific flowchart shown in FIG. 2. At 200, the computer gets the entered password and actual password.); 
receiving a second set of characters to be authenticated during an authentication attempt ([0015] - The computer processor operates according to the specific flowchart shown in FIG. 2. At 200, the computer gets the entered password and actual password.), wherein the received second set of characters to be authenticated include more characters than the first set of characters corresponding to the stored password ([0017] - These differences may include whether the letter that was entered was shifted on the keyboard relative to where it should be, whether there was an extra letter, or whether there was a missing letter. These most common errors are accommodated in this way. Each of the different errors is associated with a score, and the overall score is used as the output value); and
causing access to an access-controlled resource to be granted based upon determining that the second set of characters (FIG. 2 - Pass) includes: 
a first subset of characters that match the first set of characters corresponding to the stored password and in a same order ([0015] - However, if the passwords are not identical, then 210 uses image correlation techniques to correlate chunks of the entered password against the reference password. That is, even though the entered password is text, it is treated as being different blocks of sequences, and the pattern of those sequences is compared against the pattern of sequences in the actual password. This technique is analogous to the way that an image is processed. For example, letters and locations may be correlated against each other, followed by neighborhoods, 2 letter groups, 3 letter groups and the like and [0017] - FIG. 3 shows a system which correlates along the letter from left to right (300) then right to left (310). This determines the number of exact matches between letters both at the beginning and end of the word. At 320, the differences between the letters are analyzed. These differences may include whether the letter that was entered was shifted on the keyboard relative to where it should be, whether there was an extra letter, or whether there was a missing letter. These most common errors are accommodated in this way. Each of the different errors is associated with a score, and the overall score is used as the output value.), and 
a second subset of characters that are not specified for the authentication attempt and are interleaved with the first subset of characters in an order that is not specified for the authentication attempt ([0015] - However, if the passwords are not identical, then 210 uses image correlation techniques to correlate chunks of the entered password against the reference password. That is, even though the entered password is text, it is treated as being different blocks of sequences, and the pattern of those sequences is compared against the pattern of sequences in the actual password. This technique is analogous to the way that an image is processed. For example, letters and locations may be correlated against each other, followed by neighborhoods, 2 letter groups, 3 letter groups and the like and [0017] - FIG. 3 shows a system which correlates along the letter from left to right (300) then right to left (310). This determines the number of exact matches between letters both at the beginning and end of the word. At 320, the differences between the letters are analyzed. These differences may include whether the letter that was entered was shifted on the keyboard relative to where it should be, whether there was an extra letter, or whether there was a missing letter. These most common errors are accommodated in this way. Each of the different errors is associated with a score, and the overall score is used as the output value.).
While Harris teaches concepts of the differences may include whether the letter that was entered was shifted on the keyboard relative to where it should be, whether there was an extra letter, or whether there was a missing letter, Harris does not explicitly disclose causing access to an access-controlled resource to be granted based upon determining that the second set of characters includes both of: a first subset of characters that match the first set of characters corresponding to the stored password and in a same order and a second subset of characters that are not specified for the authentication attempt and are interleaved with the first subset of characters in an order that is not specified for the authentication attempt.
However, the examiner notes it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to realize from the teachings of Harris, see [0017] - differences may include whether the letter that was entered was shifted on the keyboard relative to where it should be, whether there was an extra letter, or whether there was a missing letter and based on [FIG. 3] – 320 – Diffs > Extra Letters to produce an embodiment including the concept of “both of” which would be obvious from the teachings of Harris.  This embodiment the includes the concept  “both of”  is taken from the teachings of Harris as Harris discloses the exact matches between letters both at the beginning and end of the word, see FIG. 3-300/310 (i.e., a first subset of characters that match the first set of characters corresponding to the stored password and in a same order) would be scored and further, based on knowledge of those of ordinary skill in the art, a solution only involving extra letters, see FIG. 3-320 can be used and scored, thus rendering the “both of” limitation obvious.  Further based on this construction of obviousness the total score (i.e., from FIG. 3) would lead to authenticating based on a specified value, see [0016].  The examiner notes such a construction is reasonable based on the teachings from [0016]-[0017] and FIG. 3.  Thus, reasonable construction reads would read on includes both of: a first subset of characters that match the first set of characters corresponding to the stored password and in a same order and a second subset of characters that are not specified for the authentication attempt and are interleaved with the first subset of characters in an order that is not specified for the authentication attempt would be rendered obvious.  One of ordinary skill in the art would have been motivated to make this reasonable construction of obviousness based on that fact that Harris provides the motivation in the form of a "good enough" measure to determine whether the password that is entered sufficiently closely matches the stored password, in a way which provides reasonable, but not perfect certainty that the user has entered the correct password (Harris, [0018]).

Regarding Claim 4;
Harris discloses the device to Claim 1.
Harris further discloses wherein the second set of characters is received from an input device communicatively coupled to the one or more hardware processors (FIG. 1 – Keyboard and Processor)
Regarding Claim 6;
Harris discloses the device to Claim 1.
Harris, and more specifically Harris’s obviousness, further discloses wherein the operations of determining that the second set of characters includes both of the first subset of characters that matches the first set of characters corresponding to the stored password and in the same order and the second subset of characters that are not specified for the authentication attempt matching a plurality of vectors comprising permutations of the received second set of characters against the first set of characters. ([0015] - However, if the passwords are not identical, then 210 uses image correlation techniques to correlate chunks (i.e., As constructed vectors) of the entered password against the reference password. That is, even though the entered password is text, it is treated as being different blocks of sequences, and the pattern of those sequences is compared against the pattern of sequences in the actual password. This technique is analogous to the way that an image is processed. For example, letters and locations may be correlated against each other, followed by neighborhoods, 2 letter groups, 3 letter groups and the like and [0017] - FIG. 3 shows a system which correlates along the letter from left to right (300) then right to left (310). This determines the number of exact matches between letters both at the beginning and end of the word. At 320, the differences between the letters are analyzed. These differences may include whether the letter that was entered was shifted on the keyboard relative to where it should be, whether there was an extra letter, or whether there was a missing letter. These most common errors are accommodated in this way. Each of the different errors is associated with a score, and the overall score is used as the output value.).  Further see rationale and explanation from Claim 1 above, regarding obviousness of “both of”.

Regarding Claim 8;
Harris discloses the device to Claim 1.
Harris further discloses wherein the first set of characters are retrieved from a hardware storage device (FIG. 1 and [0014] - The computer is also connected to a database 120 which stores information indicative of correct password(s). The computer includes a processing part 130 that processes the password entered on the keyboard against the password entered in the database to produce a go/no go indication shown as 135. This go/no go indication may be part of a signal that controls the access to the resource).

Regarding Claim(s) 10, 13, 15, 17; claim(s) 10, 13, 15, and 17 is/are directed to a/an method associated with the device claimed in claim(s) 1, 4, 6, and 8. Claim(s) 10, 13, 15, and 17 is/are similar in scope to claim(s) 1, 4, 6, and 8, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 19; claim(s) 19 is/are directed to a/an device similar to the device claimed in claim(s) 1. Claim(s) 19 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.











Claims 2, 3, 5, 7, 9, 11, 12, 14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2009/0064278 A1) in view of Sama (US 2013/0254875 A1).

Regarding Claim 2;
Harris discloses the device to Claim 1.
	Harris, and more specifically Harris’s obviousness, further discloses wherein the operations of determining that the second set of characters includes both of the first subset of characters that matches the first set of characters corresponding to the stored password and in the same order and the second subset of characters that are not specified for the authentication attempt comprises determining a match between portions of the second set of characters and the first set of characters... ([0016]-[0017] and FIG. 3). Further see rationale and explanation from Claim 1 above, regarding obviousness of “both of”.
Harris fails to explicitly disclose determining a match ... based upon a distance function and a maximum distance threshold.
However, in an analogous art, Sama teaches determining a match ... based upon a distance function and a maximum distance threshold (Sama, [0028] - In some implementations, authentication server 120 may determine a numeric difference between the received password and the user information. In some implementations, authentication server 120 may apply the Levenshtein distance technique to determine the numeric difference between received password and the user information. In some implementations, authentication server 120 may determine that the received password is similar to the user information in response to a determination that the numeric distance is within a predetermined threshold).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sama to the operations of determining a match of Harris to include determining a match ... based upon a distance function and a maximum distance threshold.
One would have been motivated to combine the teachings of Sama to Harris to do so as it provides / allows risk based analysis for evaluating login transactions (Sama, [0001]).

Regarding Claim 3;
Harris discloses the device to Claim 1.
Harris fails to explicitly disclose wherein the second set of characters is received over a network.
However, in an analogous art, Sama teaches wherein the second set of characters is received over a network. (Sama, FIG. 1 and FIG. 2 and [0012] - System 100 may include, among other things, an authentication server 120 that is configured to authenticate one or more login transactions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sama to device of Harris to include wherein the second set of characters is received over a network.
One would have been motivated to combine the teachings of Sama to Harris to do so as it provides / allows risk based analysis for evaluating login transactions (Sama, [0001]).



Regarding Claim 5;
Harris disclose the device to Claim 1.
Harris, and more specifically Harris’s obviousness, further discloses wherein the operations of causing access to the access-controlled resource to be granted comprises sending an indication that the access was granted... that controls the access-controlled resource (FIG. 1 and FIG. 3 and [0014] – signal that controls the access to the resource) and [0016]-[0017]). 
Harris fails to explicitly disclose ...to a computing device that controls the access-controlled resource.
However, in an analogous art, Sama teaches ...to a computing device that controls the access-controlled resource ([0013] - According to various aspects of the invention, a user may attempt to login to the system 100 via computing device 110 to gain access to one or more resources associated with the system 100. A resource may include, but is not limited to, hardware, software, services, networks, devices, databases, files, and/or any resource requiring a password authentication to access the resource).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sama to the indication that access was granted of Harris to include ...to a computing device that controls the access-controlled resource (i.e., sending an indication to a computing device that controls the access-controlled resource).
One would have been motivated to combine the teachings of Sama to Harris to do so as it provides / allows risk based analysis for evaluating login transactions (Sama, [0001]).



Regarding Claim 7;
Harris discloses the device to Claim 6.	
Harris, and more specifically Harris’s obviousness, discloses wherein the operations of matching the plurality of vectors comprising permutations of the received second set of characters against the first set of characters comprises determining that a “difference” derived... ([0015] - However, if the passwords are not identical, then 210 uses image correlation techniques to correlate chunks (i.e., As constructed vectors) of the entered password against the reference password. That is, even though the entered password is text, it is treated as being different blocks of sequences, and the pattern of those sequences is compared against the pattern of sequences in the actual password. This technique is analogous to the way that an image is processed. For example, letters and locations may be correlated against each other, followed by neighborhoods, 2 letter groups, 3 letter groups and the like and [0017] - FIG. 3 shows a system which correlates along the letter from left to right (300) then right to left (310). This determines the number of exact matches between letters both at the beginning and end of the word. At 320, the differences between the letters are analyzed. These differences may include whether the letter that was entered was shifted on the keyboard relative to where it should be, whether there was an extra letter, or whether there was a missing letter. These most common errors are accommodated in this way. Each of the different errors is associated with a score, and the overall score is used as the output value.).
Harris fails to explicitly disclose ...determining that a distance derived from a distance function to is less than a threshold.
However, in an analogous art, Sama teaches disclose ...determining that a distance derived from a distance less than a predetermined threshold (Sama, [0028] – within a predetermined threshold (i.e., As reasonably constructed “within” can be less than or greater than) and [0040]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sama to operations of matching of Harris to include ...determining that a distance derived from a distance function to exceeds a threshold.
One would have been motivated to combine the teachings of Sama to Harris to do so as it provides / allows risk based analysis for evaluating login transactions (Sama, [0001]).

Regarding Claim 9;
Harris disclose the device to Claim 1.
Harris, and more specifically Harris’s obviousness, discloses receiving a third set of characters entered during a second authentication attempt ([0015]); and causing access to be denied to the access-controlled resource based upon determining that the third set of characters ... ([0015] – denied),
Harris to explicitly disclose the operations further comprise: storing information about the second set of characters; receiving a third set of characters entered during a second authentication attempt; and causing access to be denied to the access-controlled resource based upon determining that the third set of characters is within a threshold similarity of the second set of characters.
However, in an analogous art, Sama teaches the operations further comprise: storing information about the second set of characters (Sama, [0017] - In some implementations, the user information may include users' personal information, users' interests, users' password history/previously used passwords (i.e., passwords that were previously used by the user to login), users' transaction history, and/or other user information. In some implementations, back-end database 130 may store the user identifier, the valid password and the user information); receiving a third set of characters entered during a second authentication attempt (Sama, [0034]); and causing access to be denied to the access-controlled resource based upon determining that the third set of characters is within a threshold similarity of the second set of characters (Sama, [0020] - According to various aspects of the invention, authentication server 120 may determine whether the received password is derived from the user information. The user information may include a user's personal information such as name, spouse name, address, etc. The user information may include the user's interests such as particular books, characters, movies, sports, and/or other hobbies or interests. The user information may include user's password history/previously used passwords, and/or other user information and [0028] – threshold and [0045] - locking).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sama to operations of Harris to include the operations further comprise: storing information about the second set of characters; receiving a third set of characters entered during a second authentication attempt; and causing access to be denied to the access-controlled resource based upon determining that the third set of characters is within a threshold similarity of the second set of characters.
One would have been motivated to combine the teachings of Sama to Harris to do so as it provides / allows risk based analysis for evaluating login transactions (Sama, [0001]).


Regarding Claim(s) 11, 12, 14, 16, and 18; claim(s) 11, 12, 14, 16, and 18 is/are directed to a/an method associated with the device claimed in claim(s) 2, 3, 5, 7, and 9. Claim(s) 11, 12, 14, 16, and 18 is/are similar in scope to claim(s) 2, 3, 5, 7, and 9 and is/are therefore rejected under similar rationale.

Regarding Claim(s) 20; claim(s) 20 is/are directed to a/an device similar to the device claimed in claim(s) 2. Claim(s) 20 is/are similar in scope to claim(s) 2, and is/are therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439